DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on November 17, 2020 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the examiner if restriction were not required. Specifically, Applicant points to the fact that both inventions are classified in F41G.  This is not found persuasive because classification in the same class does not equate to a lack of serious burden on the examiner. F41G is a large class covering a broad range of subject matter, and the serious burden that would have been imposed upon the examiner, if restriction were not required in the Non-Final Rejection mailed June 22, 2020, was conveyed as relating to the breadth of the class. This is evidenced in said Non-Final Rejection, section entitled Elections/Restrictions, where the examiner notes that Invention I is classified in F41G 1/44 and Invention II is classified in F41G 1/30, which clearly cover different subject matter. Further, Applicant has received an action on the merits for the elected invention, Invention I. Further, it is noted that the non-elected invention, Invention II, will be eligible for rejoinder upon the allowance of Invention I, so long as the non-elected invention requires all of the limitations of the allowable invention. In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention (as has been done in the amendment filed November 17, 2020). Thus, Applicant will not be forced to divide the invention across multiple applications, so long as Applicant is mindful of the rejoinder requirements (see MPEP . The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York.
In reference to claim 1, Summerfield discloses a sighting device for a weapon, the sighting device comprising: 
a viewing window through which a user can view a target scene (figure 2, element 26 or element 62); 
an orientation sensor for generating information representative of a weapon cant angle (figure 9, element 134);  10
a processor in electrical communication with the orientation sensor, the processor configured to receive the information representative of the weapon cant angle from the orientation sensor (figure 9, element 130); 
a display in electrical communication with the processor for providing a visual indication of excessive weapon cant if the weapon cant angle exceeds a 15preselected threshold (figures 2 and 2A, display 60; figures 8 and 8A clearly show an indication of weapon cant, which may exceed a preselected threshold, e.g., a preselected threshold that is established in a user’s mind and held there as a thought), wherein the display includes a plurality of pixels which cooperate to define an aiming reticle (column 9, lines 18-41; column 11, lines 15-29, and paragraph bridging columns 11 and 12, “virtual reticle,” i.e., “projected reticle pattern”); and 
projection optics for projecting an image of the aiming reticle, the image of the aiming reticle viewable through the viewing window (figures 2 and 2A, projection optics 12; column 9, lines 18-41; column 11, lines 15-29, and paragraph bridging columns 11 and 12, “virtual reticle,” i.e., “projected reticle pattern”);
wherein the aiming reticle comprises a central aim point, a left element, and a right element, as claimed (figure 8 shows a reticle having all of the claimed elements; the central dot is an “illuminated dot” since all of the reticle elements are considered illuminated, said elements being projected from an illuminated display 60, as set forth above in the citations to the “virtual reticle,” i.e., “projected reticle pattern).

York teaches that it is known to arrange (i.e., situate) cant angle displaying elements on left and right portions of a reticle, such that the cant angle displaying elements are displayed in contrasting/non-contrasting fashion depending on whether a preselected threshold cant angle to the left or right has been realized (via programming of a controller with the threshold cant angle), in order to provide an intuitive visual layout for distinctively indicating excessive cant angle left or right (i.e., the left reticle element lights up if the gun is canted too far to the left, and vice versa; figure 4, reticle display elements 210 and 220; figures 11A and 11B; paragraphs 49 and 53). Thus, it would have been obvious to a person of ordinary skill in the art to form, replace, or complement the visual layout of the cant angle display 108, of Summerfield, with left 
In reference to claim 2, Summerfield in view of York makes obvious the claimed invention (Summerfield: figures 2 and 2A, element 62 is shown to have a partially reflective screen diagonally bisecting it, as does element 64; figure 2, the left-pointing arrows illustrates how the partially reflective screen is configured as claimed).
In reference to claims 3 and 4, Summerfield in view of York makes obvious the claimed invention (Summerfield: column 4, lines 13-31; figure 8 and column 11, lines 15-29, which make clear that the projection optics project the image of the display to be in focus with the target scene, and thus, the distance of the focal plane at which the image is perceived is approximately equal to a distance to the target scene).
In reference to claims 5 and 6, Summerfield in view of York makes obvious the claimed invention, except Summerfield fails to explicitly disclose that the distance to the focal plane in the range of about 100 feet to optical inifinity, or more specifically 300 feet to about 1000 feet. However, it would have been obvious to a person having ordinary skill in the art to form the sighting device of Summerfield with the distance to the focal plane in the range of about 100 feet to optical inifinity, or more specifically 300 feet to about 1000 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 

In reference to claim 7, Summerfield in view of York makes obvious the claimed invention (Summerfield: column 13, lines 19-20).
In reference to claim 8, Summerfield in view of York makes obvious the claimed invention, except fails to explicitly disclose that the accelerometer is analog and that the processor includes an analog-to-digital convertor for creating a digital representation of an analog output signal from the accelerometer.  However, the examiner takes Official Notice that it is well known in the art to utilize an analog accelerometer to sense firearm orientation and to provide an associated processor with an analog-to-digital convertor for creating a digital representation of an analog output signal from the accelerometer. Thus, it would have been obvious to a person of ordinary skill in the art to form the sighting device of Summerfield with an analog accelerometer and with the processor including an analog-to-digital convertor for creating a digital representation of an analog output signal from the accelerometer, so as to provide firearm orientation sensing in a manner known in the art.
In reference to claim 9, Summerfield in view of York makes obvious the claimed invention (Summerfield: column 12, lines 54-63).
In reference to claim 13 and 14, Summerfield in view of York makes obvious the claimed invention (Summerfield: figure 8 shows a reticle having all of the claimed elements; the central dot is an “illuminated dot” since all of the reticle elements are 
In reference to claim 17, Summerfield in view of York makes obvious the claimed invention, except for wherein the preselected threshold 25cant angle is selected from the group consisting of plus or minus 2 degrees from a vertical weapon orientation, plus or minus 4 degrees from the vertical weapon orientation, and plus or minus 6 degrees from the vertical weapon orientation. However, it would have been obvious to a person of ordinary skill in the art to set the preselected threshold angle at plus or minus 2 degrees from a vertical weapon orientation, plus or minus 4 degrees from the vertical weapon orientation, or plus or minus 6 degrees from the vertical weapon orientation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
In reference to claim 18, Summerfield in view of York makes obvious the claimed invention (York, paragraph 53 makes clear a contrasting fashion in the form of a blinking fashion).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York and further in view of of Hamilton (WO 2014/084926 A1). Summerfield in view of York makes obvious the claimed invention, including a central illuminated dot and upper, lower, right, and left reticle elements (see above reference to claim 14), but fails to disclose that the upper, lower, right, and left reticle elements are arc-shaped segments cooperating to define a segmented circle. However, Hamilton teaches that it is known to provide a reticle with upper, lower, right, and left reticle .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York and further in view of Roman et al. (2014/0370993). Summerfield in view of York makes obvious the claimed invention, except for wherein the reticle further comprises one or more directional indicia which are illuminated when the weapon cant angle is greater than a preselected threshold cant angle, the directional indicia 10providing a visual indication of a direction of rotation of the weapon to bring the weapon cant angle to within the preselected cant angle. However, Roman teaches that it is known to provide a cant indicating reticle with one or more directional indicia which are illuminated when the weapon cant angle is greater than a preselected threshold cant angle, the directional indicia 10providing a visual indication of a direction of rotation of the weapon to bring the weapon cant angle to within the preselected cant angle (figure 19D, elements 986a and 986b; paragraph 229), in order to provide an instructional means of displaying weapon cant (i.e., the indicators point to a user which .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York and further in view of Murphy et al. (7296358). Summerfield in view of York makes obvious the claimed invention, except for a second left reticle element and a second right reticle element, as claimed. It is noted that the first left reticle element and the first right reticle element, made obvious by Summerfield in view of York, act as cant indicator elements as set forth above. Further, Murphy teaches that it is known to utilize a plurality of horizontally disposed cant indicator elements, in order to indicate different angles from center, left and right (figure 10b; column 7, lines 30-47). Thus, it would have been obvious to a person of ordinary skill in the art to provide the sighting device, made obvious by Summerfield in view of York, with a second left reticle element adjacent to the first left reticle element and a second right reticle element adjacent to the first right reticle element, in order to provide a plurality of horizontally disposed cant indicator elements that act as a digital level in a manner consistent with the teachings of Murphy.

Response to Arguments
Applicant's arguments filed November 17, 2020, have been fully considered but they are not persuasive. Firstly, Applicant argues that Summerfield discloses a scope that requires a physical reticle element, and teaches away from using electronic display pixels as an aiming reticle for the scope. Further, Applicant relies upon this reasoning to argue that it would not be obvious to incorporate the display for providing visual indication of weapon cant (Summerfield, element 108) into the reticle of Summerfield, since the display 108 uses electronic display pixels. However, the examiner respectfully disagrees with Applicant that Summerfield teaches away from using electronic display pixels as an aiming reticle for the scope. Specifically, the examiner directs Applicant’s attention to column 11, lines 15-29, and the paragraph bridging columns 11-12, which clearly disclose that the reticle 98 may be physical and/or virtual, e.g., at column 11, lines 16-19 and 27-29: 
“The sight picture 94 presents the optical target image 90 of a distant target object 96, in combination with a data image 88 and an image of a physical (and/or virtual) reticle 98…Alternatively, some or all of a reticle pattern can be projected into the optical path along with the data image 88” (emphasis added).
Also see column 12, line 10:
“…a physical and/or projected reticle pattern…” (emphasis added).
Thus, it is clear that Summerfield discloses an embodiment(s) that does NOT have a physical reticle, but rather relies entirely upon a projected, virtual reticle. As such, Applicant’s argument that Summerfield requires a physical reticle and teaches 
Secondly, Applicant requests that the examiner substantiate the assertion that Summerfield discloses “a display in electrical communication with the processor for providing a visual indication of cant if the weapon cant angle exceeds a preselected threshold.” The examiner provides the following analysis to satisfy Applicant’s request: First, it is noted that the above-quoted limitation in question is interpreted to require a display in electrical communication with the processor that is capable of providing a visual indication of cant if the weapon cant angle exceeds a preselected threshold; where said preselected threshold can be a threshold angle formed in the mind of a user, i.e., an angle kept as a thought in the user’s mind, or preselected threshold stored by the device. It is noted that the limitation in question does not require that the threshold angle be stored in the processor or other portion of the sighting device. 
Second, if a user thinks of (preselects) a threshold angle, e.g., +/- 2 degrees, and then looks at the display of Summerfield while aiming the weapon, the display 108 is capable of providing a visual indication of cant if the weapon cant angle exceeds +/- 2 degrees, since the display provides a numerical value for weapon cant. Thus, if the weapon cant angle exceeds +/- 2 degrees, e.g., + 3 degrees, then the display is capable of conveying such to a user via numerical indicia. Third, the processor is inherently capable of storing a threshold value, as any processor can store data; the 
Thirdly, regarding claim 8, Applicant traverses the examiner’s assertion of Official Notice and requests evidentiary support therefore. The examiner directs Applicant’s attention to Kapogianis et al. (2019/0003803), paragraphs 21, 24, and esp. 37, which teache the use of analog accelerometers as orientation sensors and processors that include analog-to-digital converters as claimed. Thus, the examiner has provided a reference as requested and maintains the assertion of Official Notice.
Fourthly, regarding claim 15, Applicant argues that Hamilton fails to teach that the arc-shaped segments are pixels. However, the examiner does not rely upon Hamilton to teach such. As discussed above, Summerfield discloses upper, lower, left, and right reticle elements that are formed from projected pixels. Hamilton is merely relied upon to teach that upper, lower, left, and right reticle elements may shaped as arc segments, in order to help draw a user’s eye inward toward a central dot. The examiner merely proposes that it would be obvious, based on the teaching of Hamilton, to shape 
Fifthly, regarding the final wherein clause of claim 1 (formerly claim 16), Applicant argues that it would not be obvious to modify Summerfield in view of the teachings of Knox, as proposed by the examiner, since Summerfield discloses a physical reticle. The examiner respectfully disagrees, and directs Applicant’s attention, above, to the first two paragraph of this section, which address the issue of Summerfield’s reticle as being a projected, virtual reticle (pixels). It is noted that Knox is merely relied upon to teach a visual layout for a cant level indicating display; the examiner does not rely upon Knox to teach the addition of pixels to a physical reticle.
Sixthly, regarding claim 19, Applicant argues that it would not be obvious to modify Summerfield in view of the teachings of Roman, as proposed by the examiner, since Summerfield discloses a physical reticle. The examiner respectfully disagrees, and directs Applicant’s attention, above, to the first two paragraph of this section, which address the issue of Summerfield’s reticle as being a projected, virtual reticle (pixels). Further, it is noted that the directional indicia taught by Roman (figure 19D, elements 986a and 986b) can be reasonably be considered features of the reticle of Roman, where the reticle of Roman is the collection of all of the indicia shown in figure 19D. A person of ordinary skill in the art possesses the knowledge that a reticle may be considered to include any and all indicia presented within a scope’s field of view, including graphs, numbers, scales, hashes, arrows, etc. Thus, modifying Summerfield to include directional indicia within the field of view of the scope reasonably constitutes providing the reticle of Summerfield with such indicia.

Contrary to Applicant’s assertions regarding Murphy, Murphy provides a broad teaching that horizontally disposed cant level indicators can include more than two such indicators to each side of center, and that said indicators can light up one after another as a weapon is canted in order to indicate a degree of cant. For example, as a weapon is canted to the left, a first indicator lights up when a first threshold cant angle is exceeded, and then a second indicator to the left of the first indicator lights up when a second, greater threshold angle is exceeded. The examiner asserts that such a teaching is applicable to the device made obvious by Summerfield in view of Knox, since said device has left and right reticle elements arranged horizontally that act as left and right cant level indicators to indicate weapon cant to the left and right past a certain cant angle threshold value, and thus, is clearly analogous to Murphy. Further, the teaching of Murphy would merely provide additional cant level indicators, left and right, to the device made obvious by Summerfield in view of Knox, so as to provide a user with more information pertaining to weapon cant (two thresholds instead of one, constituting a mere duplication of the features taught by Summerfield and Knox).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Edwards et al. (2014/0226214), McHale et al. (2014/0184476), McPhee (2014/0101982), York (2011/0296733), Cross et al. (2007/0032885), Edwards (2002/0191282), and Ray et al. (10302396).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641